991 F.2d 787
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas J. CONBOY, Plaintiff-Appellant,v.MONTGOMERY COUNTY MARYLAND GOVERNMENT, Defendant-Appellee.
No. 92-2271.
United States Court of Appeals, Fourth Circuit.
Submitted March 31, 1993.Decided April 19, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore, (CA-91-7-L), Benson E. Legg, District Judge.
Thomas J. Conboy, pro se.
James Louis Parsons, Jr., County Attorney's Office, Rockville, MD, for defendant-appellee.
D.Md.
AFFIRMED.
Before PHILLIPS, MURNAGHAN, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Thomas J. Conboy appeals from the district court's order that granted summary judgment to the Defendant in Conboy's action in which he alleged discrimination in violation of the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.  (1992).  Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Conboy v. Montgomery County Maryland Government, No. CA-91-7-L (D.Md. Sept. 21, 1992).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.